Exhibit 10.1

[gyq5pdilly5r000001.jpg]

 

 

ALTIMMUNE, INC.

TRANSITION SERVICES AGREEMENT

 

This Transition Services Agreement (the “Agreement”) is dated as of the 17th day
of June, 2019 ( the “Effective Date”), by and between Altimmune, Inc., a
Delaware corporation (“Altimmune” or “Company”), having a place of business at
910 Clopper Road, Gaithersburg, Maryland 20878 and Sybil Tasker, doing business
as Tropical and Infectious Disease Resources, LLC, based at 24 Falls Lane #5, PO
Box 629, Jackson NH 03846 (“Consultant”).

 

1.Transition Period.  Consultant confirms that Consultant has resigned
Consultant’s employment from Company without Good Reason under the Employment
Agreement (defined below), and that such resignation shall be effective as of
the Employment End Date (as defined below). If Consultant enters into and
complies with this Agreement, Consultant will continue to be employed until June
30, 2019, unless Consultant resigns or Consultant is terminated by Company for
Cause (as defined in Consultant’s Employment Agreement between Consultant and
Company dated April 4, 2016 (the “Employment Agreement”)) prior to that
date.  Consultant’s last day of employment, whether it is June 30, 2019 or an
earlier date, shall be referred to as the “Employment End Date.”  The time
period between the date of this Agreement and the Employment End Date shall be
referred to as the “Employment Transition Period.”  During the Employment
Transition Period, Consultant will (i) continue to provide Consultant’s existing
services to Company; and (ii) provide such other services as the Chief Executive
Officer (the “CEO”) or the CEO’s designee request.  Consultant shall continue to
receive Consultant’s current salary and benefits as a regular employee during
the Employment Transition Period except Consultant will not accrue any vacation
during the Employment Transition Period.  Consultant’s existing equity rights
shall remain subject to the applicable Stock Option Agreement and Company’s 2017
Omnibus Incentive Plan (the “Equity Documents”) in all respects.  Consultant’s
benefits will cease on the Employment End Date, provided that if Consultant
elects and remains eligible for COBRA Consultant may continue Consultant’s group
benefits during the applicable COBRA period at Consultant’s own sole expense,
subject to COBRA’s requirements.

 

2.Engagement of Services.  Provided Consultant does not resign and is not
terminated by Company for Cause prior to the Employment End Date (in either such
case, an “Early Employment Termination”), after the Employment End Date and
until this Agreement is terminated as provided herein (such period, the
“Consulting Period”), Consultant shall serve as a consultant of Company.  During
the Consulting Period, Consultant hereby agrees to provide consulting services
to Altimmune on an as needed basis to provide review and analysis in areas of
their expertise to support clinical operations, program development, grants,
contracts and other areas as mutually agreed. Consultant recognizes that
Altimmune is engaged in a continuous program of research, development,
production, and commercialization of vaccines and other therapies, and that, as
part of Consultant’s assistance to Altimmune pursuant to this Agreement,
Consultant may, and indeed Altimmune hopes will, make innovative contributions
and inventions of value to Altimmune.

 

--------------------------------------------------------------------------------

Exhibit 10.1

[gyq5pdilly5r000001.jpg]

 

3.Compensation; Timing.  In consideration for the consulting services provided
during the Consulting Period, Altimmune will compensate Consultant with the
following:

 

a. Consulting Fee. An hourly “Consulting Fee” of three hundred Dollars per hour
($300/hour), for each hour of service provided.  Subject to the terms in
Paragraph 9, Altimmune agrees to pay Consultant in fifty-hour increments on July
1, 2019, August 1, 2019, September 1, 2019, October 1,2019, November 1, 2019,
and December 1, 2019.  If Consultant exceeds fifty hours in any of the six
months, Consultant shall invoice Company for services rendered on a monthly
basis and such invoice will be paid within thirty (30) days after receipt by the
Company. Notwithstanding the foregoing, (i) the Consulting Fee shall not exceed
twenty thousand dollars per month without prior written approval; and (ii) if
Company disputes any invoice under Paragraph 3(a) or 3(b) in good faith, the
parties agree to work promptly in good faith to resolve any such dispute, and
during such time the deadline for payment of the invoice shall be extended.

 

b. Expense Reimbursement.  Altimmune will reimburse Consultant’s reasonable
travel and other out-of-pocket expenses incurred by Consultant from time to time
at Altimmune’s request.  Any expenses in excess of one-hundred dollars ($100)
must be pre-approved by Altimmune.  Consultant will be reimbursed for such
expenses no later than thirty (30) days after Altimmune’s receipt of
Consultant’s invoice, provided that reimbursement for expenses may be delayed
until such time as Consultant has furnished such documentation for authorized
expenses as Altimmune may reasonably request.

 

 

4.Independent Contractor Relationship.  Consultant’s relationship with Altimmune
is that of an independent contractor, and nothing in this Agreement is intended
to, or should be construed to, create a partnership, agency, joint venture or
employment relationship. Consultant will not be entitled to any of the benefits
which Altimmune may make available to its employees, including, but not limited
to, group health or life insurance, profit-sharing or retirement benefits.
Consultant is not authorized to make any representation, contract or commitment
on behalf of Altimmune unless specifically requested or authorized in writing to
do so by Altimmune’s President & CEO. Consultant is solely responsible for, and
will file, on a timely basis, all tax returns and payments required to be filed
with, or made to, any federal, state or local tax authority with respect to the
performance of services and receipt of fees under this Agreement. Consultant is
solely responsible for, and must maintain adequate records of, expenses incurred
in the course of performing services under this Agreement. No part of
Consultant’s compensation will be subject to withholding by Altimmune for the
payment of any social security, federal, state or any other employee payroll
taxes. Altimmune will regularly report amounts paid to Consultant by filing Form
1099-MISC with the Internal Revenue Service as required by law.

 

5.Intellectual Property Rights.

 

5.1Disclosure and Assignment of Innovations:

 

(a)Innovations; Altimmune Innovations.  “Innovations” includes processes,
machines, compositions of matter, improvements, inventions (whether or not

 

--------------------------------------------------------------------------------

Exhibit 10.1

[gyq5pdilly5r000001.jpg]

protectable under patent laws), works of authorship, information fixed in any
tangible medium of expression (whether or not protectable under copyright laws),
moral rights, mask works, trademarks, trade names, trade dress, trade secrets,
know-how, ideas (whether or not protectable under trade secret laws), and all
other subject matter protectable under patent, copyright, moral right, mask
work, trademark, trade secret or other laws, and includes, without limitation,
all new or useful art, combinations, discoveries, formulae, manufacturing
techniques, technical developments, discoveries, artwork, software, and designs.
“Altimmune Innovations” are Innovations that Consultant, solely or jointly with
others, conceives, reduces to practice, creates, derives, develops or makes
within the scope of Consultant’s work for Altimmune under this Agreement.

 

(b)Disclosure of Ownership of Altimmune Innovations.  Consultant agrees to make
and maintain adequate and current records of all Altimmune Innovations, which
records shall be and remain the property of Altimmune. Consultant agrees to
promptly disclose to Altimmune every Altimmune Innovation. Consultant hereby
does and will assign to Altimmune or Altimmune’s designee, Consultant’s entire
worldwide right, title and interest in and to all Altimmune Innovations and all
associated records and intellectual property rights.

 

 

(c)Assistance.  Consultant agrees to execute, upon Altimmune’s request, a signed
transfer of Altimmune Innovations to Altimmune in the form attached as EXHIBIT A
for each of Altimmune’s Innovations, including, but not limited to, computer
programs, notes, sketches, drawings and reports. Consultant agrees to assist
Altimmune in any reasonable manner to obtain, perfect and enforce, for
Altimmune’s benefit, Altimmune’s rights, title and interest in any and all
countries, in and to all patents, copyrights, moral rights, mask works, trade
secrets, and other property rights in each of Altimmune’s Innovations.
Consultant agrees to execute, when requested, for each of Altimmune’s
Innovations (including derivative works, improvements, renewals, extensions,
continuations, divisionals, continuations in part, or continuing patent
applications thereof), (i) patent, copyright, mask work or similar applications
related to such Altimmune Innovation, (ii) documentation (including, without
limitation, assignments) to permit Altimmune to obtain, perfect and enforce
Altimmune’s right, title and interest in and to such Altimmune Innovation, and
(iii) any other lawful documents deemed necessary by Altimmune to carry out the
purpose of this Agreement. If called upon to render assistance under this
paragraph, Consultant will be entitled to a fair and reasonable fee in addition
to reimbursement of authorized expenses incurred at the prior written request of
Altimmune. In the event that Altimmune is unable for any reason to secure
Consultant’s signature to any document is required to execute under this
Paragraph 5.1(c), Consultant hereby irrevocably designates and appoints
Altimmune and Altimmune’s duly authorized officers and agents as Consultant’s
agents and attorneys-in-fact to act for and in Consultant’s behalf and instead
of Consultant, to execute such document with the same legal force and effect as
if executed by Consultant.

 

5.2Confidential Information.

 

3

 

--------------------------------------------------------------------------------

Exhibit 10.1

[gyq5pdilly5r000001.jpg]

 

(a)Definition of Confidential Information.  “Confidential Information” as used
in this Agreement shall mean any and all technical and non-technical information
including patent, copyright, trade secret, and proprietary information,
techniques, sketches, drawings, models, inventions, know-how, processes,
apparatus, equipment, algorithms, software programs, software source documents,
and formulae related to the current, future and proposed product and services of
Altimmune, Altimmune’s suppliers and customers, and includes, without
limitation, Altimmune Innovations, Altimmune Property, and Altimmune’s
information concerning research, experimental work, development, design details
and specifications, engineering, financial information, procurement
requirements, purchasing manufacturing, customer lists, business forecasts,
sales and merchandising and marketing plans and information.

 

(b)Nondisclosure and Nonuse Obligations.  Except as permitted in this paragraph,
Consultant shall neither use nor disclose the Confidential Information.
Consultant may use the Confidential Information solely to perform the consulting
services bargained in this Agreement for the benefit of Altimmune. Consultant
agrees that Consultant shall treat all Confidential Information of Altimmune
with the same degree of care as Consultant accords to Consultant’s own
Confidential Information, but in no case less than reasonable care.  Consultant
agrees not to communicate any information to Altimmune in violation of the
proprietary rights of any third party. Consultant will immediately give notice
to Altimmune of any unauthorized use or disclosure of the Confidential
Information. Consultant agrees to assist Altimmune in remedying any such
unauthorized use or disclosure of the Confidential Information.

 

(c)Exclusion from Nondisclosure and Nonuse Obligations.  Consultant’s
obligations under Paragraph 5.2(b) (“Nondisclosure and Nonuse Obligations”) with
respect to any portion of the Confidential Information shall not apply to any
such portion which Consultant can demonstrate: (a) was in the public domain at
or subsequent to the time such portion was communicated to Consultant by
Altimmune through no fault of Consultant; (b) was rightfully in Consultant’s
possession free of any obligation of confidence at or subsequent to the time
such portion was communicated to Consultant by Altimmune; or (c) was developed
by Consultant independently of and without reference to any information
communicated to Consultant by Altimmune. A disclosure of Confidential
Information by Consultant, either (a) in response to a valid order by a court or
other governmental body, (b) otherwise required by law, or (c) necessary to
establish the rights of either party under this Agreement, shall not be
considered to be a breach of this Agreement or a waiver of confidentiality for
other purposes; provided, however, that Consultant shall provide prompt prior
written notice thereof to Altimmune to enable Altimmune to seek a protective
order or otherwise prevent such disclosure.

 

 

5.3Ownership and Return of Altimmune Property.  All materials (including,
without limitation, documents, drawings, models, apparatus, sketches, designs,
lists, and all other

 

4

 

--------------------------------------------------------------------------------

Exhibit 10.1

[gyq5pdilly5r000001.jpg]

tangible media of expression) furnished to Consultant by Altimmune, whether
delivered to Consultant by Altimmune or made by Consultant in the course of
performing the consulting services bargained for in this Agreement
(collectively, the “Altimmune Property”) are the sole and exclusive property of
Altimmune or Altimmune’s suppliers or customers, and Consultant hereby does and
will assign to Altimmune all rights, title and interest Consultant may have or
acquire in Altimmune’s Property. Consultant agrees to keep all Altimmune
Property at Consultant’s premises unless otherwise permitted in writing by
Altimmune. At Altimmune’s request, and no later than five (5) days after such
request, Consultant shall destroy or deliver to Altimmune, at Altimmune’s
option, (a) all Altimmune Property, (b) all tangible media of expression in
Consultant’s possession or control which incorporate or in which are fixed any
Confidential Information, and (c) written certification of Consultant’s
compliance with Consultant’s obligations under this sentence.

 

5.4Observance of Altimmune Rules.  At all times while on Altimmune’s premises,
Consultant will observe Altimmune’s rules and regulations with respect to
conduct, health and safety and protection of persons and property.

 

5.5Protected Disclosures and Other Protected Actions; Defend Trade Secrets Act
Notice.  Nothing contained in this Agreement limits Consultant’s ability to file
a charge or complaint with any federal, state or local governmental agency or
commission (a “Government Agency”).  In addition, nothing contained in this
Agreement limits Consultant’s ability to communicate with any Government Agency
or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including Consultant’s ability to provide
documents or other information, without notice to Company, nor does anything
contained in this Agreement apply to truthful testimony in litigation.  If
Consultant files any charge or complaint with any Government Agency and if the
Government Agency pursues any claim on Consultant’s behalf, or if any other
third party pursues any claim on Consultant’s behalf, Consultant waives any
right to monetary or other individualized relief (either individually, or as
part of any collective or class action); provided that nothing in this Agreement
limits any right Consultant may have to receive a whistleblower award or bounty
for information provided to the Securities and Exchange Commission.  Consultant
understand that pursuant to the Defend Trade Secrets Act of 2016, Consultant
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (A) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

 

6.Preserved Obligations.  

 

6.1Sections 7, 11 and 12 of the Employment Agreement, including the six month
post-employment noncompetition and employee and customer nonsolicitation
provisions

 

5

 

--------------------------------------------------------------------------------

Exhibit 10.1

[gyq5pdilly5r000001.jpg]

contained therein (the “Preserved Obligations”) shall remain in full effect in
accordance with their terms and are incorporated by reference herein. With
respect to this Paragraph 6 (“Preserved Obligations”), Paragraph 8 (“No
Conflicts of Interest”), and Paragraph 10 (“Noninterference with Business”), in
the event Consultant is solicited to be engaged or employed, or seeks to be
engaged or employed, by a person or entity that is or may be a competitor or
pose a conflict of interest with Altimmune (in any such case, a “Potential
Conflict”), Consultant shall disclose such Potential Conflict in writing to the
CEO.  If Consultant requests the CEO to engage in such Potential Conflict, the
CEO may approve or deny such request in the CEO’s discretion, provided that the
CEO’s approval shall not be withheld unreasonably or in bad faith.

 

6.2Consistent with Section 6(f) of Consultant’s Employment Agreement, Consultant
shall be deemed to have resigned, as of the Employment End Date, from and with
respect to all positions Consultant then holds as an officer, director or
employee with Company and/or any of its affiliates.

 

7.Nondisparagement.  Consultant agrees not to make any oral or written
disparaging statements (including through social media) concerning Company or
any of its affiliates or current or former officers, directors, shareholders,
employees or agents.  Consultant further agrees not to take any actions or
conduct herself in any way that would reasonably be expected to affect adversely
the reputation or goodwill of Company or any of its affiliates or any of its
current or former officers, members, directors, shareholders, employees or
agents.  These non-disparagement obligations shall not in any way affect
Consultant’s obligation to testify truthfully in any legal proceeding

 

8.No Conflict of Interest.  During the term of this Agreement, Consultant will
not accept work, enter into a contract, or accept an obligation, inconsistent or
incompatible with Consultant’s obligations, or the scope of service rendered for
Altimmune, under this Agreement. Consultant warrants that, to the best of
Consultant’s knowledge, there is no other contract or duty on Consultant’s part
which conflicts with or is inconsistent with this Agreement.

 

 

9.

Term and Termination.

 

9.1Term.  This Agreement is effective as of the Effective Date and will
terminate on December 31, 2019, unless earlier terminated in accordance with the
Agreement’s terms. The Agreement may be extended by mutual agreement in writing.

 

9.2Termination by Altimmune.  This Agreement shall terminate upon any Early
Employment Termination.  In addition, Altimmune may terminate this Agreement
without cause at any time, with termination effective fifteen (15) days after
Altimmune’s delivery to Consultant of written notice of termination. Altimmune
also may terminate this Agreement (i) immediately upon Consultant’s breach of
Paragraph 5 (“Intellectual Property Rights”), 6

 

6

 

--------------------------------------------------------------------------------

Exhibit 10.1

[gyq5pdilly5r000001.jpg]

(“Preserved Obligations”), 7 (“Nondisparagement”), 8 (“No Conflict of Interest”)
or 10 (“Noninterference with Business”), or (ii) thirty (30) days after
Altimmune’s delivery to Consultant of written notice of Consultant’s material
breach of any other provision or obligation owed by Consultant under this
Agreement which is not cured within such thirty (30) day period. In the event of
termination of this Agreement, Consultant will refund Altimmune for the excess
of the hours paid (Paragraph 3.a.) less the actual hours incurred by Consultant
multiplied by the hourly rate of $300.

 

9.3Termination by Consultant.  Consultant may terminate this Agreement without
cause at any time, with termination effective fifteen (15) days after
Consultant’s delivery to Altimmune of written notice of termination, provided
that any such termination during the Employment Transition Period shall
constitute an Early Employment Termination. Consultant also may terminate this
Agreement for material breach by Altimmune if Altimmune has not cured the breach
within thirty (30) days of receiving written notice from Consultant. In the
event of termination by Consultant, Consultant will refund Altimmune for the
excess of the hours paid (Paragraph 3.a.) less the actual hours incurred by
Consultant multiplied by the hourly rate of $300.

 

9.4Survival.  The definitions contained in this Agreement and the rights and
obligations contained in Paragraphs 5 (“Intellectual Property Rights”) 6
(“Preserved Obligations”), 7 (“Nondisparagement”), 10 (“Noninterference with
Business”) and 11 (“General Provisions”), will survive any termination or
expiration of this Agreement in accordance with their terms.

 

 

10.Noninterference with Business.  During this Agreement, and for a period of
one (1) year immediately following this Agreement’s termination or expiration,
Consultant agrees not to compete with the business of Altimmune in any manner,
solicit any of Altimmune’s customers to terminate or reduce their relationship
with Altimmune, or solicit or induce any employee or independent contractor to
terminate or breach an employment, contractual or other relationship with
Altimmune.

 

11.General Provisions.

 

11.1Successors and Assigns.  Consultant may not subcontract or otherwise
delegate Consultant’s obligations under this Agreement without Altimmune’s prior
written consent. Subject to the foregoing, this Agreement will be for the
benefit of Altimmune’s successors and assigns, and will be binding on
Consultant’s assignees.

 

11.2Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows, with notice deemed given as
indicated: (a) by personal delivery, when delivered personally; (b) by overnight
courier, upon written verification of receipt; (c) by telecopy or facsimile
transmission, upon acknowledgment of receipt of electronic

 

7

 

--------------------------------------------------------------------------------

Exhibit 10.1

[gyq5pdilly5r000001.jpg]

transmission; or (d) by certified or registered mail, return receipt requested,
upon verification of receipt. Notice shall be sent to the addresses set forth
above or to such other address as either party may specify in writing.

 

11.3Governing Law.  This Agreement shall be governed in all respects by the laws
of the United States of America and by the laws of the State of Maryland.

 

11.4Severability.  If any provision of this Agreement is held by a court of law
to be illegal, invalid or unenforceable, (i) that provision shall be deemed
amended to achieve as nearly as possible the same economic effect as the
original provisions, and (ii) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired
thereby.

 

11.5Waiver; Amendment; Modification.  No term or provision hereof will be
considered waived by Altimmune, and no breach excused by Altimmune, unless such
waiver or consent is in writing signed by Altimmune. The waiver by Altimmune of,
or consent by Altimmune to, a breach of any provision of this Agreement by
Consultant shall not operate or be construed as a waiver of, consent to, or
excuse of any other or subsequent breach by Consultant. This Agreement may be
amended or modified only by mutual agreement of authorized representatives of
the parties in writing.

 

11.6Injunctive Relief for Breach.  Consultant’s obligations under this Agreement
are of a unique character that gives them particular value; Consultant’s breach
of any of such obligations will result in irreparable and continuing damage to
Altimmune for which there will be no adequate remedy at law; and, in the event
of such breach, Altimmune will be entitled to injunctive relief and/or a decree
for specific performance, and such other or further relief as may be proper
(including monetary damages if appropriate).

 

 

11.7Entire Agreement.  This Agreement (which, to avoid doubt, includes the
Preserved Obligations) and the Equity Documents constitute the entire agreement
between the parties relating to this subject matter and supersede all prior or
contemporaneous oral or written agreements concerning such subject matter,
including without limitation the Employment Agreement. The terms of this
Agreement will govern all services undertaken by Consultant for Altimmune.

 

12.No Additional Compensation and Benefits.  Company shall pay Consultant the
Accrued Obligations, as defined in the Employment Agreement.  Other than the
Accrued Obligations, Consultant acknowledges and agrees that Consultant is not
entitled to any other compensation or benefits in connection with Consultant’s
employment by Company, including without limitation any severance or incentive
compensation, except for such compensation and benefits as are expressly
provided in Paragraph 1 with respect to the Employment Transition Period.  To
avoid doubt, the foregoing sentence does not apply to any compensation
(including

 

8

 

--------------------------------------------------------------------------------

Exhibit 10.1

[gyq5pdilly5r000001.jpg]

equity compensation) granted to Consultant in connection with Consultant’s
consulting relationship with Company.  

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

ALTIMMUNE, INC.

 

 

By:/s/ Will Brown

Will Brown, Chief Financial Officer



CONSULTANT

 

 

By:/s/ Sybil Tasker

Sybil Tasker

 

 

9

 

--------------------------------------------------------------------------------

Exhibit 10.1

[gyq5pdilly5r000001.jpg]

EXHIBIT A

 

ASSIGNMENT OF ALTIMMUNE INNOVATIONS

 

For good and valuable consideration which has been received, the undersigned
sells, assigns and transfers to ALTIMMUNE, INC. (“Altimmune”), and Altimmune’s
successors and assigns, and Altimmune accepts such sale, assignment and transfer
of all rights, title and interest of CONSULTANT, vested and contingent, in and
to Altimmune’s Innovations, and all associated intellectual property rights
(including, without limitation, patent, copyright, moral right, mask-work, and
trade secret rights), which were conceived, reduced to practice, created,
derived, developed or made during the course of the services performed under the
Consulting Agreement between Altimmune and Consultant dated as of 201_.  Such
Altimmune Innovations are more particularly identified in Schedule 1 hereto.

 

Executed as of 201_.

 

 

 

ALTIMMUNE, INC.

 

 

By:

Will Brown, Chief Financial Officer



Consultant

 

 

By:

Sybil Tasker

 

 

10

 

--------------------------------------------------------------------------------

Exhibit 10.1

[gyq5pdilly5r000001.jpg]

SCHEDULE 1

 

ASSIGNMENT OF ALTIMMUNE INNOVATIONS

 

11

 